Citation Nr: 1541335	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  12-08 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for an anxiety disorder.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOAD

J. Unger, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1967 to November 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision in which the RO service connection for an anxiety disorder, and assigned an initial, 50 percent disability rating, effective November 3, 2008.   

In September 2013, the Board found that entitlement to an initial rating in excess of 50 percent for the Veteran's anxiety disorder was not warranted, and denied the claim.  The Veteran appealed the Board's September 2013 denial to the United States Court of Appeals for Veterans Claims (Court).  In a March 2015 Memorandum Decision, the Court vacated the Board's September 2013 decision and remanded the claim to the Board for further proceedings consistent with the decision.r.

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with the Veteran's claim.  A review of the documents in VBMS reveals litigation documents, to include the Veteran's August 2015 appellate brief and the Court's Memorandum Decision.  The remaining documents in Virtual VA and VBMS are either duplicative of those contained in the claims file or irrelevant to the issue on appeal.

As for the matter of representation, the Board observes that, in November 2008, the Veteran submitted a VA Form 21-22 (Appointment of Veteran Service Organization (VSO) as Claimant's Representative) in which he designated Disabled American Veterans as his representative.  In October 2009, the Veteran submitted another VA Form 21-22 in which he designated the Military Order of the Purple Heart of the United States as his representative.  The Board recognizes this change in representative.



For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

In light of points raised in the Court's Memorandum Decision, and the Board's review of the claims file, further AOJ action on the claim on appeal is warranted.

The Veteran has asserted that his anxiety disorder is more severe than the assigned 50 percent rating entails.  The Board notes that the most recent VA examination for the Veteran's anxiety disorder was in April 2009.   

In the March 2015 Memorandum Decision, the Court determined that the April 2009 VA examiner failed to adequately address the Veteran's symptomatology, by not addressing occupational impairment.  The Court held that the Board cannot evaluate a Veteran's mental disability based solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  Although the Board noted the deficiencies in the April 2009 examination and report as to the failure of the examiner to assess to what degree, if any, that the Veteran's service-connected anxiety constituted an occupational impairment, the Court held that the Board did not explain why it could assign an appropriate disability rating even though such a rating explicitly contemplates an assessment of occupational impairment due to the Veteran's service connected anxiety.  See 38 C.F.R § 4.130.;  see also Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991) (holding that the Board may not rely on its own judgment, in the absence of record evidence, in matters that call for special expertise).  The Court held that the Board could not properly assess the Veteran's disability rating without obtaining a medical opinion regarding whether the Veterans anxiety disorder presented both social and occupational impairments.  

Therefore, in light of the above, the Board finds the medical evidence currently of record is inadequate, and that further examination with clinical findings responsive to applicable rating criteria, and an assessment of resulting occupational and social impairment, is  needed to resolve the higher rating  claim on appeal.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Hence, the AOJ should arrange for the Veteran to  undergo VA examination by an appropriate mental health professional.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo VA examination, to ensure all due process requirements are met, the AOJ should undertake appropriate action to accomplish necessary development, to include obtaining all outstanding, pertinent records.

As for VA records, the claims file currently includes outpatient treatment records from the Indianapolis VA Medical Center (VAMC) dated through April 2012.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Indianapolis VAMC, all pertinent, outstanding records of evaluation and/or treatment of the Veteran since April 2012 , following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (to include as regards any pertinent, private (non-VA) records, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Indianapolis VAMC  all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since April 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent (non-VA) private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records/responses received have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, , by an appropriate mental health professional, for evaluation of his anxiety disorder.

The contents of the Veteran's entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should reflect consideration of the Veteran's documented medical history and lay assertions. 

All appropriate tests and studies (to include psychological testing, if warranted)  should be accomplished (with all results made available to the examiner  prior to the completion of his or her report), and all clinical findings responsive to applicable rating criteria should be reported in detail.  

The examiner should identify and completely describe the type and extent, frequency or severity (as appropriate) of all current psychiatric symptomatology, as well provide an assessment of the impact of such on the Veteran's occupational and social functioning.  In doing so, the examiner should provide a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) score that represents the level of impairment due to the Veteran's service-connected anxiety disorder, and an explanation of what the score means.

Further, based on the examination results and review of the Veteran's documented medical history and lay assertions, the examiner should clearly indicate whether the claims file reflects any change(s) in the severity of the Veteran's disability since the November 2008 effective date of the award of service connection; and, if so, the approximate date(s) of any such change(s), and the severity of the disability as of each date.

All examination findings/testing, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim in light of .  all pertinent evidence (to include all that added to the claims file since the last adjudication, and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This remand must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b)(2015).


